1

2

3

4

5

6                              UNITED STATES DISTRICT COURT

7                                     DISTRICT OF NEVADA

8                                                ***

9     LEONARD HAIRSTON,                                 Case No. 2:18-cv-00498-MMD-PAL

10                                 Petitioner,                        ORDER
             v.
11
      JOE LOMBARDO,
12
                                Respondent.
13

14          Petitioner filed a motion for extension of time (ECF No. 26). Good cause appearing,

15   it is ordered that the motion is granted. Petitioner will have thirty (30) days from the date

16   of entry of this order to file an amended petition that satisfies the requirements of the

17   Court’s August 14, 2018 order (ECF No. 17).

18          DATED THIS 2nd day of October 2018.

19

20
                                                       MIRANDA M. DU
21                                                     UNITED STATES DISTRICT JUDGE

22

23

24

25

26

27

28
